Citation Nr: 0101295	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  95-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disorder associated 
with a history of intermittent low back pain.


REPRESENTATION

Appellant represented by:	Cook County Legal Assistance 
Foundation, Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1993 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  This case was remanded to the RO 
for additional development in March 1998, and the case has 
since been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  Even assuming that the veteran currently suffers from a 
low back disorder, the evidence of record does not support 
the finding that this disorder was incurred or aggravated as 
a result of service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disorder associated with a history of intermittent low back 
pain have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 1137, 5107 (West 1991 & Supp. 2000); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is satisfied that all 
relevant facts have been properly developed in regard to the 
veteran's claim, and no further assistance is required in 
order to comply with the VA's statutory duty to assist him 
with the development of facts pertinent to his claim.  
Specifically, the RO has afforded the veteran a VA 
examination and has obtained records of reported medical 
treatment.  See 38 U.S.C.A. § 5107(a) (West 1991); The 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (relevant sections of which are 
to be codified at 38 U.S.C.A. §§ 5103A and 5107(a)); see also 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303(a) (2000).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2000).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2000).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000). 

The veteran's January 1960 Report of Medical History 
indicates a history of wearing a brace or back support, but 
no back problems were noted in the accompanying enlistment 
examination report.  Subsequently, in January 1960, the 
veteran was treated for thoracic spine pain on one occasion, 
but this was noted to have improved within the following 
week.  The veteran's January 1964 separation examination 
report is negative for any back abnormalities.  

In December 1992, the veteran underwent a VA spine 
examination, during which he described an in-service incident 
in which he injured his back as a result of falling into a 
ravine.  He reported that, at the present time, he was not 
experiencing back pain.  The examination revealed some 
limitation of forward flexion, with three inches of back 
lengthening (the normal lengthening was noted to be four 
inches) on forward bending.  In conclusion, the examiner 
described a history of intermittent low back pain, with some 
loss of lumbar flexibility, but without objective evidence of 
an injury or other residual disability.   Also, x-rays were 
within normal limits.

Subsequent to the Board's March 1998 remand, the RO obtained 
extensive VA treatment records of the veteran.  While these 
records indicate treatment for neck problems, they contain no 
mention of a low back disorder.

Overall, the claims file is devoid of medical evidence 
supporting the veteran's claim for service connection for a 
low back disorder.  Generally, pain, in and of itself, does 
not constitute a disorder for VA compensation purposes.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
However, even assuming that the veteran's loss of lumbar 
flexibility signifies an underlying disorder, there is no 
medical evidence relating such a disorder to service.  While 
the veteran reported an in-service injury during his December 
1992 VA examination, the examiner found no evidence of 
residuals of any injury.  

The only other evidence supporting the veteran's claim is his 
own lay opinion, as articulated in the testimony from his 
June 1994 VA hearing.  However, the veteran has not been 
shown to possess the medical expertise necessary to render a 
diagnosis or to establish a causal relationship between a 
currently diagnosed disorder and service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Overall, in the 
absence of competent evidence supporting the veteran's claim 
of entitlement to service connection for a disorder 
associated with a history of intermittent low back pain, this 
claim must be denied.  In reaching this decision, the Board 
acknowledges that the VA is statutorily required to resolve 
the benefit of the doubt in favor of the veteran when there 
is an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not for application in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991); The Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (relevant sections of which are to be codified at 38 
U.S.C.A. § 5107(b)). 


ORDER

The claim of entitlement to service connection for a disorder 
associated with a history of intermittent low back pain is 
denied.



_______________________________
WARREN W. RICE, JR.
Member, Board of Veterans' Appeals

 

